DETAILED ACTION

This Office Action is in response to the Amendment filed 2/19/2021.  New claims 33-35 have been added.  Claims 1-35 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive.
The independent claims have been amended to include limitations stating “wherein the coverage enhancement level is one of a plurality of coverage enhancement levels, and each coverage enhancement level is associated with a respective maximum size for uplink data communication without resuming an RRC connection” and “transmitting… if the data communication is not larger than a maximum size associated with the coverage enhancement level”.  Applicant argues that the cited prior art does not teach or suggest these amended limitations.  The Examiner respectfully disagrees.  Previously cited Kim et al. (U.S. Publication US 2019/0141515 A1) teaches judging whether EDT can be performed via a MSG3 based on whether the .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-16 and 18-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication US 2019/0141515 A1) in view of Kim et al. (U.S. Publication US 2018/0092156 A1; hereafter referred to as Kim ‘156), Vajapeyam et al. (U.S. Publication US 2016/0014815 A1), and Futaki (U.S. Publication US 2019/0150218 A1).
With respect to claims 1 and 20, Kim et al. discloses an apparatus comprising a memory and at least one processor coupled to the memory and configured to perform a method of wireless communication by a User Equipment (UE) while in a radio resource control (RRC) suspended state with a base station (See page 9 paragraph 209, page 16 paragraph 359, page 22 paragraphs 499-500, and Figure 16 of Kim et al. for reference to a CIoT device, which is a type of UE, performing a control plane, CP, early data transmission, EDT, of uplink data with a base station while in a suspended state with the base station).  Kim et al. also discloses receiving system information from the base station (See page 20 paragraphs 430-435 of Kim et al. for reference to the CIoT device judging whether EDT can be performed based in part on system information received from the base station in a system information block, SIB).  Kim et al. further discloses transmitting, by UE, a data communication to the base station over a user plane without resuming an RRC connection with the base station if the data communication is not larger than a maximum size (See page 11 paragraphs 233-237, page 16 paragraph 359, page 17 paragraph 375-380, page 18 paragraph 383, page 20 paragraphs 430-437 and Figures 13 and 14a of Kim et al. for reference to the CIoT device transmitting a message including a user plane [UP] UL data, which is data, via a MSG3 RRC message, if it is determined that the maximum grant size for the EDT is greater than the EDT data, including embodiment wherein the MSG3 is transmitted before or without resuming an RRC connection with the base station).  Kim et al. also discloses wherein the data communication comprises data (See, page 11 paragraph 237 of Kim et al. for reference to the CIoT device communication including the [UP] UL data in the MSG3).  
Kim et al. does not specifically disclose ciphering, by the UE, a data communication based on a count provided in a RRC connection release message from a previous RRC connection, and applying, by the UE, an integrity protection to the data communication based on the count provided in the RRC connection release message from the previous RRC connection.  However, Kim ‘156, in the field of communications discloses an RRC connection release message including a NextHopChainCount (NCC) along with a resume identity for resuming the RRC connection (See page 39 paragraph 450 of Kim ‘156).  Kim ‘156 also discloses as a part of the process of resuming the connection, using the NNC to derive and apply security keys, to cipher the connection data, and performing an integrity verification using security keys generated according to the NCC (See page 31 paragraphs 452-456 and Figure 6D of Kim ‘156).  Performing ciphering and integrity protection has the advantage of securing the data connection.  Thus, it is believed it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the teachings of Kim ‘156, to perform 
Also, although Kim et al. does disclose transmitting a SIB used by a device to determine whether an EDT type of data transfer may be performed (See page 2 paragraph 29 and page 20 paragraph 433 of Kim et al.), and Kim et al. does disclose indicating an RRC establishment cause within layers of the CIoT device (See page paragraph 196, page 13 paragraphs 289-290, page 17 paragraph 380, and Figure 14a of Kim et al.), Kim et al. does not disclose selecting resources from the system information based at least in part on a type of a data transfer and a coverage enhancement level and the MSG3 also comprising a cause indication for the data communication.  However, Vajapeyam et al., in the field of communications, discloses selecting resources from system information based on a type of data transfer and transmitting data using the selected resources (See page 5 paragraph 60 of Vajapeyam et al. for reference to a base station broadcasting, via a SIB, RACH resources used for connectionless access, and for reference to a UE transmitting an RACH preamble selected based on the type of data transfer performed, i.e. connectionless).  Vajapeyam et al. also discloses an enhanced MSG3 for use in connectionless access that may include a cause value indicating that request access is for a connectionless access (See page 5 paragraph 59 of Vajapeyam et al.).  Selecting resources based on a type of data transfer, transmitting using the selected resources, and including a cause indication has the advantage of allowing the network 
Further, although, as shown above, Vajapeyam et al. does render obvious selecting resources based on a type of data transfer and transmitting using the selected resources, and although Kim et al. does teach judging whether EDT can be performed via a MSG3 based on whether the maximum grant size for the EDT performed is greater than the EDT data for transmission, the combination does not specifically disclose the selection of resources also being based on a coverage enhancement level, wherein the coverage enhancement level is one of a plurality of coverage enhancement levels, and each coverage enhancement level is associated with a respective maximum size for uplink data communication without resuming an RRC connection, and transmitting if the data communication is not larger than a maximum size associated with the coverage enhancement level.  However, Futaki, in the field of communications, discloses a UE receiving system information, i.e. a SIB, from a base station indicating PRACH and RACH resources to be used for different coverage enhancement, CE, levels (See page 5 paragraphs 57-66 and Figure 3 of Futaki).  Futaki also discloses (See page 2 paragraph 25 of Futaki).  Futaki further discloses that for different CE levels different Msg3 sizes are used as indicated by system information, with a PRACH preamble and Msg3 size being determined by a UE according to a corresponding CE level (See page 5 paragraph 68 and page 6 paragraphs 78-81 of Futaki).  Thus, it is believed it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the teachings of Futaki, to combine selecting resources and determining MSG3 size based on a coverage enhancement level, as suggested by Futaki, with the system and method of Kim et al., with the motivation being provide for an optimal transmission given current measured pathloss.  Further since, Kim et al. already teaches performing EDT if the EDT fits within the maximum MSG3 size, it is also obvious that if the size of the MSG3 varies according to CE level, as taught by Futaki, the determining of whether to perform EDT should be based on the size of the MSG3 for the selected CE level.
With respect to claim 2, Kim et al. discloses wherein the data communication further includes an RRC message (See page 11 paragraph 237 of Kim et al. for reference to the data communication being a MSG3 RRC message).
	With respect to claim 3, as shown above in the rejection of claims 1 and 20, Vajapeyam et al. renders obvious a cause indication included in a MSG3 communication (See page 5 paragraph 59 of Vajapeyam et al.).  Thus, this claim is rendered obvious for the same reasons as applied above.
	With respect to claim 4, Kim et al. discloses wherein the RRC message comprises an RRC connection resume request (See page 9 paragraph 196, page 11 paragraph 237, page 13 paragraphs 289-290, page 16 paragraph 358, and Figure 15 of Kim et al. for reference to the MSG3 RRC message being an RRC connection resume request indicating RRC resume for EDT as a cause).  As shown above in the rejection of claims 1 and 20, Vajapeyam et al. renders obvious a cause indication included in a MSG3 communication (See page 5 paragraph 59 of Vajapeyam et al.).  Thus, this claim is rendered obvious for the same reasons as applied above.
	With respect to claim 5, as shown above in the rejection of claims 1 and 20, Vajapeyam et al. renders obvious a cause indication included in a MSG3 communication indicating that the requested access is an RRC connectionless access such that data is multiplexed in the MSG3 communication (See page 5 paragraph 59 of Vajapeyam et al.).  Thus, this claim is rendered obvious for the same reasons as applied above.
	With respect to claim 6, Kim et al. discloses wherein the data is multiplexed with the RRC message (See page 11 paragraph 237 and Figures 13 and 15 of Kim et al. for reference to UL data being multiplexed with the with the MSG3 RRC message).
With respect to claims 7 and 8, Kim et al. does disclose the RRC message comprises an RRC connection resume message (See page 17 paragraphs 377-378 and Figure 14a of Kim et al. for reference to the MSG3 being a RRC connection resume message).  Kim et al. does not specifically disclose the data communication further comprises a resume identifier (resume ID) for the UE.  Kim et al. also does not disclose wherein the data communication further comprises UE identity information.  (See page 5 paragraph 59 of Vajapeyam et al. for reference to a UE sending an enhanced MSG3 as a part of an EDT procedure including an identifier corresponding to the UE).  Including identifiers corresponding to the UE in a MSG3 RRC message has the advantage of allowing the network to be informed of which specific UE is performing EDT.  Therefore, it would have been obvious for one of ordinary skill at the time of filing, when presented with the work of Vajapeyam et al., to combine including identifiers corresponding to the UE in a MSG3 RRC message, as suggested by Vajapeyam et al., with the system and method of Kim et al., with the motivation being to allow the network to be informed of which specific UE is performing EDT.
	With respect to claim 9, Kim et al. discloses wherein the data communication is transmitted to the base station during a random access procedure (See page 11 paragraphs 233-237 and Figure 13 of Kim et al. for reference to the MSG3 RRC message being part of a random access procedure).
	With respect to claim 10, as shown above in the rejection of claims 1 and 20, Vajapeyam et al. renders obvious a cause indication included in a MSG3 communication indicating that the requested access is an RRC connectionless access (See page 5 paragraph 59 of Vajapeyam et al.).  Thus, this claim is rendered obvious for the same reasons as applied above.
With respect to claim 11, Kim et al. discloses wherein the data communication further comprises an authentication token (See page 13 paragraph 296 of Kim et al. for reference to UL data being encrypted with an authentication token).
	With respect to claim 12, Kim et al. discloses wherein the data communication is transmitted on a Common Control Channel (CCCH) (See page 11 paragraph 237 of Kim et al. for reference to the data being transmitted in a MSG3 RRC communication, such that it is transmitted in a random access control channel, which is a type of CCCH).
	With respect to claim 13, Kim et al. discloses wherein the data communication comprises a single uplink data transmission (See page 11 paragraphs 233-243 and Figure 13 of Kim et al. for reference to in the case of performing UP EDT, a single uplink UL data being transmitted as the data communication).
	With respect to claim 14, Kim et al. discloses wherein a size of the data comprised in the single uplink data transmission is less than or equal to a size limit indicated by the base station (See page 20 paragraphs 430-435 for reference to a EDT being performed if the EDT data size is within a maximum grant size for EDT as provided by the SIB).
	With respect to claim 15, as shown above in the rejection of claims 1 and 20, Vajapeyam et al. renders obvious a cause indication included in a MSG3 communication indicating that the requested access is an RRC connectionless access mode (See page 5 paragraph 59 of Vajapeyam et al.).  Thus, this claim is rendered obvious for the same reasons as applied above.
With respect to claim 16, although Kim et al. does disclose a random access procedure including the transmission of a random access preamble (See page 11 paragraph 235 and Figure 13 of Kim et al.), Kim et al. does not specifically disclose wherein the RRC mode indication comprises a selection of a physical random access channel (PRACH) resource from a pool of PRACH resources associated with an early data transmission.  However, Vajapeyam et al., in the field of communications, discloses a base station indicating a pool of PRACH resources associated with early data transmission from which a UE selects a resource (See page 5 paragraph 60 of Vajapeyam et al. for reference to a base station broadcasting RACH resources for devices to use for early data transmission, wherein a UE selects a preamble resource from an indicated preamble group based on the amount of data to be transmitted).  Indicating a pool of PRACH resources for use in EDT has the advantage of allowing the network to reserve specific resources for performing EDT.  Therefore, it would have been obvious for one of ordinary skill at the time of filing, when presented with the work of Vajapeyam et al., to combine indicating a pool of PRACH resources for use in EDT, as suggested by Vajapeyam et al., with the system and method of Kim et al., with the motivation being to allow the network to reserve specific resources for performing EDT.
With respect to claim 18, Kim et al. discloses transmitting a random access preamble to the base station, and receiving a grant for an uplink transmission without resuming the RRC connection, wherein the data communication is transmitted to the base station based on the grant (See page 11 paragraphs 233-237, page 17 paragraph 375-380, page 18 paragraph 383, and Figures 13 and 14a of Kim et al. for reference to transmitting a MSG1 including a random access preamble to the base station, receiving a MSG2 random access response, which is a grant for uplink transmission, wherein in some embodiments the RRC connection is not resumed when transmitting UP EDT, and for reference to transmitting the UL data to the base station in a MSG3 RRC message based on the MSG2 random access response).
	With respect to claim 19, Kim et al. discloses receiving a downlink data communication over the user plane from the base station without resuming the RRC connection with the base station (See page 11 paragraph 243, page 17 paragraph 375-380, page 18 paragraph 383, and Figure 14a of Kim et al. for reference to when UP EDT is used, the base station can forward DL data to the CIoT device via a [UP] DL data, wherein in some embodiments the RRC connection is not resumed when transmitting UP EDT).
	With respect to claim 21, as shown above in the rejection of claims 1 and 20, Vajapeyam et al. renders obvious a cause indication included in a MSG3 communication indicating that the requested access is an RRC connectionless access mode (See page 5 paragraph 59 of Vajapeyam et al.).  Thus, this claim is rendered obvious for the same reasons as applied above.
	With respect to claim 22, Kim et al. discloses transmitting a random access preamble to the base station, and receiving a grant for an uplink transmission without resuming the RRC connection, wherein the data communication is transmitted to the base station based on the grant (See page 11 paragraphs 233-237, page 17 paragraph 375-380, page 18 paragraph 383, and Figures 13 and 14a of Kim et al. for reference to transmitting a MSG1 including a random access preamble to the base station, receiving a MSG2 random access response, which is a grant for uplink transmission, wherein in some embodiments the RRC connection is not resumed when transmitting UP EDT, and for reference to transmitting the UL data to the base station in a MSG3 RRC message based on the MSG2 random access response).
	With respect to claim 23, Kim et al. discloses receiving a downlink data communication over the user plane from the base station without resuming the RRC connection with the base station (See page 11 paragraph 243, page 17 paragraph 375-380, page 18 paragraph 383, and Figure 14a of Kim et al. for reference to when UP EDT is used, the base station can forward DL data to the CIoT device via a [UP] DL data, wherein in some embodiments the RRC connection is not resumed when transmitting UP EDT).
With respect to claims 24 and 30, Kim et al. discloses an apparatus comprising a memory and at least one processor coupled to the memory and configured to perform a method of wireless communication by a base station (See page 9 paragraph 209, page 16 paragraph 359, page 22 paragraphs 499-500, and Figure 16 of Kim et al. for reference to a base station performing a control plane, CP, early data transmission, EDT, of uplink data communication with a CIoT device, which is a type of UE, while the CIoT device is in a suspended state).  Kim et al. also discloses indicating resources in system information (See page 20 paragraphs 430-435 of Kim et al. for reference to the base station transmitting resource configuration information, i.e. maximum grant size, about EDT via a system information block).  (See page 11 paragraphs 233-237, page 16 paragraph 359, page 17 paragraph 375-380, page 18 paragraph 383, and Figures 13 and 14a of Kim et al. for reference to the CIoT device transmitting a message including a user plane [UP] UL data, which is data, via a MSG3 RRC message, including embodiment wherein the MSG3 is transmitted before or without resuming an RRC connection with the base station).  
Kim et al. does not specifically disclose wherein the data communication is ciphered and integrity protected based on a count provided in a RRC connection release message from a previous RRC connection.  However, Kim ‘156, in the field of communications discloses an RRC connection release message including a NextHopChainCount (NCC) along with a resume identity for resuming the RRC connection (See page 39 paragraph 450 of Kim ‘156).  Kim ‘156 also discloses as a part of the process of resuming the connection, using the NNC to derive and apply security keys, to cipher the connection data, and performing an integrity verification using security keys generated according to the NCC (See page 31 paragraphs 452-456 and Figure 6D of Kim ‘156).  Performing ciphering and integrity protection has the advantage of securing the data connection.  Thus, it is believed it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the teachings of Kim ‘156, to perform ciphering and integrity protection of data when resuming an RRC connection using the NCC received in a RRC connection release 
Also, although Kim et al. does disclose transmitting a SIB used by a device to determine whether an EDT type of data transfer may be performed (See page 2 paragraph 29 and page 20 paragraph 433 of Kim et al.), and Kim et al. does disclose indicating an RRC establishment cause within layers of the CIoT device (See page paragraph 196, page 13 paragraphs 289-290, page 17 paragraph 380, and Figure 14a of Kim et al.), Kim et al. does not disclose a UE selecting resources from the system information based at least in part on a type of a data transfer and a coverage enhancement level and the MSG3 also comprising a cause indication for the data communication.  However, Vajapeyam et al., in the field of communications, discloses a UE selecting resources from system information based on a type of data transfer and a base station receiving data from the UE using the selected resources (See page 5 paragraph 60 of Vajapeyam et al. for reference to a base station broadcasting, via a SIB, RACH resources used for connectionless access, and for reference to a UE transmitting to the base station an RACH preamble selected based on the type of data transfer performed, i.e. connectionless).  Vajapeyam et al. also discloses an enhanced MSG3 for use in connectionless access that may include a cause value indicating that request access is for a connectionless access (See page 5 paragraph 59 of Vajapeyam et al.).  Selecting resources based on a type of data transfer, transmitting using the selected resources, and including a cause indication has the advantage of allowing the network to easily determine that a data communication is a 
Further, although, as shown above, Vajapeyam et al. does render obvious selecting resources based on a type of data transfer and transmitting using the selected resources, and although Kim et al. does teach judging whether EDT can be performed via a MSG3 based on whether the maximum grant size for the EDT performed is greater than the EDT data for transmission, the combination does not specifically disclose the selection of resources also being based on a coverage enhancement level, wherein the coverage enhancement level is one of a plurality of coverage enhancement levels, and each coverage enhancement level is associated with a respective maximum size for uplink data communication without resuming an RRC connection.  However, Futaki, in the field of communications, discloses a UE receiving system information, i.e. a SIB, from a base station indicating PRACH and RACH resources to be used for different coverage enhancement, CE, levels (See page 5 paragraphs 57-66 and Figure 3 of Futaki).  Futaki also discloses that different CE levels may be selected according to pathloss between the UE and eNB to provide for an optimal transmission given current measured pathloss (See page 2 paragraph 25 of Futaki).  Futaki further (See page 5 paragraph 68 and page 6 paragraphs 78-81 of Futaki).  Thus, it is believed it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the teachings of Futaki, to combine selecting resources and determining MSG3 size based on a coverage enhancement level, as suggested by Futaki, with the system and method of Kim et al., with the motivation being provide for an optimal transmission given current measured pathloss.  Further since, Kim et al. already teaches performing EDT if the EDT fits within the maximum MSG3 size, it is also obvious that if the size of the MSG3 varies according to CE level, as taught by Futaki, the determining of whether to perform EDT should be based on the size of the MSG3 for the selected CE level.
With respect to claim 25, Kim et al. discloses wherein the data communication further includes an RRC message (See page 11 paragraph 237 of Kim et al. for reference to the data communication being a MSG3 RRC message).  As shown above in the rejection of claims 24 and 30, Vajapeyam et al. renders obvious a cause indication included in a MSG3 communication indicating that the requested access is an RRC connectionless access such that data is multiplexed in the MSG3 communication (See page 5 paragraph 59 of Vajapeyam et al.).  Thus, this claim is rendered obvious for the same reasons as applied above.
	With respect to claim 26, Kim et al. discloses forwarding the data to a core network without resuming the RRC connection with the UE (See page 11 paragraph 238, page 16 paragraph 359, page 17 paragraph 375-380, page 18 paragraph 383, and Figures 13 and 14a of Kim et al. of Kim et al. for reference to the base station forwarding the received UL data to an MME of a core network including embodiments wherein the data is forwarded before or without resuming the RRC connection when using UP EDT).
With respect to claim 27, although Kim et al. does disclose a random access procedure including the transmission of a random access preamble (See page 11 paragraph 235 and Figure 13 of Kim et al.), Kim et al. does not specifically disclose wherein the resources indicated in the system information comprise physical random access channel (PRACH) resources associated with an early data transmission.  However, Vajapeyam et al., in the field of communications, discloses a base station indicating a pool of PRACH resources associated with early data transmission from which a UE selects a resource (See page 5 paragraph 60 of Vajapeyam et al. for reference to a base station broadcasting RACH resources for devices to use for early data transmission, wherein a UE selects a preamble resource from an indicated preamble group based on the amount of data to be transmitted).  Indicating a pool of PRACH resources for use in EDT has the advantage of allowing the network to reserve specific resources for performing EDT.  Therefore, it would have been obvious for one of ordinary skill at the time of filing, when presented with the work of Vajapeyam et al., to combine indicating a pool of PRACH resources for use in EDT, as suggested by Vajapeyam et al., with the system and method of Kim et al., with the motivation being to allow the network to reserve specific resources for performing EDT.
With respect to claim 28, Kim et al. discloses receiving a random access preamble from the UE; and transmitting a grant for an uplink transmission without (See page 11 paragraphs 233-237, page 17 paragraph 375-380, page 18 paragraph 383, and Figures 13 and 14a of Kim et al. for reference to receiving a MSG1 including a random access preamble at the base station, transmitting a MSG2 random access response, which is a grant for uplink transmission, wherein in some embodiments the RRC connection is not resumed when transmitting UP EDT, and for reference to receiving the UL data to the base station in a MSG3 RRC message based on the MSG2 random access response).
	With respect to claim 29, Kim et al. discloses transmitting a downlink data communication over the user plane to the UE without resuming the RRC connection with the UE (See page 11 paragraph 243, page 17 paragraph 375-380, page 18 paragraph 383, and Figure 14a of Kim et al. for reference to when UP EDT is used, the base station can forward DL data to the CIoT device via a [UP] DL data, wherein in some embodiments the RRC connection is not resumed when transmitting UP EDT).
	With respect to claim 31, Kim et al. discloses wherein the data communication is transmitted without establishing a dedicated radio bearer (DRB) (See page 17 paragraph 375-380, page 18 paragraph 383, and Figure 14a of Kim et al. for reference to an embodiment wherein when scheduling information for UL data is confirmed data is transmitted via the MSG3 without or before performing the resume procedure).
	With respect to claim 32, as shown above in the rejection of claim 1, Kim ‘156 renders obvious resuming an RRC connection based on a count provided in an RRC (See page 39 paragraph 450, page 40 paragraphs 452-456, and Figure 6D of Kim ‘156 ).  Kim ‘156 also disclose transmitting a MAC resume indicator, over the RRC message, based on the provided count (See page 40 paragraphs 452-456 and Figure 6D of Kim ‘156 for reference to transmitting a shortResumeMAC-1 indicator over an RRCConnectionResumeRequest message, with the resume request being based on the NCC provided in the previous RRC connection release).  Thus, this claim is rendered obvious for the same reasons as applied above to claim 1 of the application.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Kim ‘156, Vajapeyam et al., Futaki, and in further view of Arzelier et al. (U.S. Publication US 2018/0220373 A1).
With respect to claim 17, although, as shown above with respect to the rejection of claim 16, both Kim et al. and Vajapeyam et al. disclose the use of random access preamble resources, the combination does not specifically disclose wherein the PRACH resource comprises a NarrowBand PRACH (NPRACH).  However, Arzelier et al., in the field of communications, discloses using a NarrowBand PRACH (NPRACH) with different NPRACH resources associated with different coverage enhancement levels (See page 2 paragraph 35 of Arzelier et al. for reference to using narrowband PRACH resources with different NPRACH resources mapped to different CE levels).  Using narrowband PRACH resources with different NPRACH resources mapped to different CE levels has the advantage of providing for an enhanced coverage functionality (See page 35 of Arzelier et al. for reference to this advantage).  Thus, it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the work of Arzelier et al., to combine using narrowband PRACH resources with different NPRACH resources mapped to different CE levels, as suggested by Arzelier et al., with the system and method of Kim et al., with the motivation being to provide for an enhanced coverage functionality.

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Vajapeyam et al. and Futaki.
With respect to claim 33, Kim et al. discloses method performed by a User Equipment (UE) while in a radio resource control (RRC) suspended state with a base station (See page 9 paragraph 209, page 16 paragraph 359, page 22 paragraphs 499-500, and Figure 16 of Kim et al. for reference to a CIoT device, which is a type of UE, performing a control plane, CP, early data transmission, EDT, of uplink data with a base station while in a suspended state with the base station).  Kim et al. also discloses receiving system information from the base station (See page 20 paragraphs 430-435 of Kim et al. for reference to the CIoT device judging whether EDT can be performed based in part on system information received from the base station in a system information block, SIB).  Kim et al. further discloses transmitting, by UE, a data communication to the base station over a user plane without resuming an RRC connection with the base station if the data communication is not larger than a maximum size (See page 11 paragraphs 233-237, page 16 paragraph 359, page 17 paragraph 375-380, page 18 paragraph 383, page 20 paragraphs 430-437 and Figures 13 and 14a of Kim et al. for reference to the CIoT device transmitting a message including a user plane [UP] UL data, which is data, via a MSG3 RRC message, if it is determined that the maximum grant size for the EDT is greater than the EDT data, including embodiment wherein the MSG3 is transmitted before or without resuming an RRC connection with the base station).  
Also, although Kim et al. does disclose transmitting a SIB used by a device to determine whether an EDT type of data transfer may be performed (See page 2 paragraph 29 and page 20 paragraph 433 of Kim et al.), Kim et al. does not disclose selecting resources from the system information based at least in part on a type of a data transfer and a coverage enhancement level.  However, Vajapeyam et al., in the field of communications, discloses selecting resources from system information based on a type of data transfer and transmitting data using the selected resources (See page 5 paragraph 60 of Vajapeyam et al. for reference to a base station broadcasting, via a SIB, RACH resources used for connectionless access, and for reference to a UE transmitting an RACH preamble selected based on the type of data transfer performed, i.e. connectionless).  Selecting resources based on a type of data transfer, transmitting using the selected resources has the advantage of allowing the network to easily determine that a data communication is a request for connectionless access type, such that the network may appropriately process the data communication.  Thus, it would have been obvious for one of ordinary skill at the time of filing, when presented with the work of Vajapeyam et al., to include a selecting resources based on a type of data transfer, transmitting using the selected resources, as suggested by Vajapeyam et al., within the system and method of Kim et al., with the motivation being to allow the network to easily determine that a data communication is a request for 
Further, although, as shown above, Vajapeyam et al. does render obvious selecting resources based on a type of data transfer and transmitting using the selected resources, and although Kim et al. does teach judging whether EDT can be performed via a MSG3 based on whether the maximum grant size for the EDT performed is greater than the EDT data for transmission, the combination does not specifically disclose the selection of resources also being based on a coverage enhancement level, wherein the coverage enhancement level is one of a plurality of coverage enhancement levels, and each coverage enhancement level is associated with a respective maximum size for uplink data communication without resuming an RRC connection, and transmitting if the data communication is not larger than a maximum size associated with the coverage enhancement level.  However, Futaki, in the field of communications, discloses a UE receiving system information, i.e. a SIB, from a base station indicating PRACH and RACH resources to be used for different coverage enhancement, CE, levels (See page 5 paragraphs 57-66 and Figure 3 of Futaki).  Futaki also discloses that different CE levels may be selected according to pathloss between the UE and eNB to provide for an optimal transmission given current measured pathloss (See page 2 paragraph 25 of Futaki).  Futaki further discloses that for different CE levels different Msg3 sizes are used as indicated by system information, with a PRACH preamble and Msg3 size being determined by a UE according to a corresponding CE level (See page 5 paragraph 68 and page 6 paragraphs 78-81 of Futaki).  Thus, it is believed it would have been obvious for one of ordinary skill in the art at the time of filing, when presented 
	With respect to claim 34, as shown above in the rejection of claim 33, Kim et al. discloses judging whether EDT can be performed via a MSG3 based on whether the maximum grant size for the EDT performed is greater than the EDT data for transmission (See page 20 paragraphs 430-437 of Kim et al.), and Futaki renders obvious for different CE levels different Msg3 sizes are used as indicated by system information, with a PRACH preamble and Msg3 size being determined by a UE according to a corresponding CE level (See page 5 paragraph 68 and page 6 paragraphs 78-81 of Futaki).  Kim et al. further discloses if it is determined that the EDT cannot be performed based on the maximum EDT size, performing the conventional resume procedure (See page 20 paragraph 437 of Kim et al.).  Thus this claim is rendered obvious for the same reasons as applied above to claim 33.
With respect to claim 35, Kim et al. discloses an method of wireless communication performed by a base station (See page 9 paragraph 209, page 16 paragraph 359, page 22 paragraphs 499-500, and Figure 16 of Kim et al. for reference to a base station performing a control plane, CP, early data transmission, EDT, of uplink data communication with a CIoT device, which is a type of UE, while the CIoT device is in a suspended state).  Kim et al. also discloses indicating resources in system information (See page 20 paragraphs 430-435 of Kim et al. for reference to the base station transmitting resource configuration information, i.e. maximum grant size, about EDT via a system information block).  Kim et al. further discloses receiving a data communication over a user plane from a User Equipment (UE) in a radio resource control (RRC) suspended state, wherein the data communication is received without resuming an RRC connection with the base station (See page 11 paragraphs 233-237, page 16 paragraph 359, page 17 paragraph 375-380, page 18 paragraph 383, and Figures 13 and 14a of Kim et al. for reference to the CIoT device transmitting a message including a user plane [UP] UL data, which is data, via a MSG3 RRC message, including embodiment wherein the MSG3 is transmitted before or without resuming an RRC connection with the base station).  
Also, although Kim et al. does disclose transmitting a SIB used by a device to determine whether an EDT type of data transfer may be performed (See page 2 paragraph 29 and page 20 paragraph 433 of Kim et al.), and Kim et al. does disclose indicating an RRC establishment cause within layers of the CIoT device (See page paragraph 196, page 13 paragraphs 289-290, page 17 paragraph 380, and Figure 14a of Kim et al.), Kim et al. does not disclose a UE selecting resources from the system information based at least in part on a type of a data transfer and a coverage enhancement level and the MSG3 also comprising a cause indication for the data communication.  However, Vajapeyam et al., in the field of communications, discloses a UE selecting resources from system information based on a type of data transfer and a (See page 5 paragraph 60 of Vajapeyam et al. for reference to a base station broadcasting, via a SIB, RACH resources used for connectionless access, and for reference to a UE transmitting to the base station an RACH preamble selected based on the type of data transfer performed, i.e. connectionless).  Vajapeyam et al. also discloses an enhanced MSG3 for use in connectionless access that may include a cause value indicating that request access is for a connectionless access (See page 5 paragraph 59 of Vajapeyam et al.).  Selecting resources based on a type of data transfer, transmitting using the selected resources, and including a cause indication has the advantage of allowing the network to easily determine that a data communication is a request for connectionless access type, such that the network may appropriately process the data communication.  Thus, it would have been obvious for one of ordinary skill at the time of filing, when presented with the work of Vajapeyam et al., to include a selecting resources based on a type of data transfer, transmitting using the selected resources, and including a cause indication, as suggested by Vajapeyam et al., within the system and method of Kim et al., with the motivation being to allow the network to easily determine that a data communication is a request for connectionless access, such that the network may appropriately process the data communication.
Further, although, as shown above, Vajapeyam et al. does render obvious selecting resources based on a type of data transfer and transmitting using the selected resources, and although Kim et al. does teach judging whether EDT can be performed via a MSG3 based on whether the maximum grant size for the EDT performed is greater than the EDT data for transmission, the combination does not specifically (See page 5 paragraphs 57-66 and Figure 3 of Futaki).  Futaki also discloses that different CE levels may be selected according to pathloss between the UE and eNB to provide for an optimal transmission given current measured pathloss (See page 2 paragraph 25 of Futaki).  Futaki further discloses that for different CE levels different Msg3 sizes are used as indicated by system information, with a PRACH preamble and Msg3 size being determined by a UE according to a corresponding CE level (See page 5 paragraph 68 and page 6 paragraphs 78-81 of Futaki).  Thus, it is believed it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the teachings of Futaki, to combine selecting resources and determining MSG3 size based on a coverage enhancement level, as suggested by Futaki, with the system and method of Kim et al., with the motivation being provide for an optimal transmission given current measured pathloss.

Conclusion

Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON E MATTIS/Primary Examiner, Art Unit 2461